

116 HR 2811 IH: Better Military Housing Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2811IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Mr. Panetta (for himself, Mr. Hudson, Mr. Brown of Maryland, Mr. Carter of Texas, Mr. Bishop of Georgia, Mr. Heck, Ms. Eshoo, Mrs. Hartzler, Mr. Taylor, and Mr. Waltz) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo improve oversight of privatized military housing provided by the Department of Defense to
			 members of the Armed Forces and their families, and for other purposes.
	
 1.Short titleThis Act may be cited as the Better Military Housing Act of 2019. 2.Oversight of privatized military housing (a)Enhancing health, safety, and quality of privatized military housing (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall develop and implement a plan to address health, safety, and quality issues at privatized military housing.
 (2)New processes, positions, and officesThe plan developed and implemented under paragraph (1) may include new processes for reporting challenges, as well as proposals for new positions or offices responsible for oversight of privatized military housing contracts.
 (3)ConsultationThe Secretary shall consult with the Secretaries of the military departments, members of the Armed Forces and their families, and organizations that support members of the Armed Forces and their families in the development of the plan under paragraph (1).
				(4)Requirements for new processes
 (A)In generalAt a minimum, the new processes included in the plan under paragraph (1) shall include the following elements:
 (i)Ensuring that members of the Armed Forces and their families may report concerns regarding privatized military housing without concern of reprisal from the military chain of command or the landlord of such housing, which may include—
 (I)establishing a confidential hotline; or (II)providing access to military housing advocates who will maintain confidentiality.
 (ii)Ensuring military leadership from installation commanders to the Secretaries of the military departments are regularly updated on outstanding issues at pri­va­tized military housing facilities, including the time landlords are taking to resolve work order requests and respond to queries by tenants regarding work orders.
 (iii)To the extent practicable, establishing standardized metrics throughout the Department of Defense for evaluating housing health risks, quality, and safety.
 (iv)To the extent practicable, establishing common provisions that could be incorporated into tenancy agreements for privatized military housing throughout the Department.
 (v)Improvements in carrying out oversight of privatized military housing contracts, which may include aligning incentive fee payments to health, safety, and quality metrics.
 (vi)Improvements in training for the offices of installation commanders and housing offices concerning responsibilities, authorities, and processes related to oversight of privatized military housing.
 (B)Additional resourcesTo the extent the new processes included in the plan under paragraph (1) require additional resources, the Secretary shall request such resources in the following fiscal year budget.
 (5)Report and briefingNot later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretaries of the military departments shall—
 (A)submit to the congressional defense committees a report on the processes developed under the plan under paragraph (1) and any resources needed to implement outstanding elements of such plan; and
 (B)brief the congressional defense committees on such processes developed and such resources needed. (b)Information for tenants and landlordsUpon a tenant entering into a tenancy agreement for a housing unit provided by the Department of Defense under a privatized military housing contract, the Secretary of Defense shall provide to the tenant information on—
 (1)the rights of tenants, including recourse and actions, to include a Tenants Bill of Rights; (2)the expectations of the Department regarding reporting by tenants of maintenance, health, or safety issues relating to the housing unit;
 (3)the expectations of the Department regarding the maintaining by landlords of certain standards relating to the condition, health, and safety of the housing unit;
 (4)a clear and comprehensive accounting of the rights and responsibilities of tenants and landlords relating to maintenance of the housing unit; and
 (5)a comprehensive maintenance, repair, and remediation history of the housing unit. (c)Inspector General oversight inspections of privatized military housingNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Inspector General of the Department of Defense shall—
 (1)conduct an inspection of the oversight by the Department of privatized military housing at not fewer than 15 randomly selected installations of the Department; and
 (2)publish on a website of the Department available to the public a summary of the results of those inspections.
				(d)Study on potential improvements for privatized military housing
 (1)In generalThe Secretary of Defense shall conduct a study on ways to improve privatized military housing and the oversight and execution of privatized military housing contracts to improve housing conditions for members of the Armed Forces and their families who are stationed at installations of the Department of Defense.
 (2)ElementsThe study required by paragraph (1) shall include an assessment of policy options for the Department to achieve the following objectives:
 (A)The use of privatized military housing contracts of shorter duration. (B)The use of market incentives or other means to increase the availability of privatized military housing options for tenants on or outside of an installation, including the use of two or more landlords at a single installation, and including possibilities for increased housing options in communities where few options currently exist.
 (C)The use of technology applications to simplify, streamline, and improve transparency in the privatized military housing work order system.
 (D)The creation of a Special Housing Advocate— (i)to provide counsel to tenants of privatized military housing; and
 (ii)to independently represent the interests of tenants before those of landlords. (E)Such other potential improvements to privatized military housing as the Secretary considers appropriate.
 (3)PartnershipThe Secretary shall enter into a partnership with a Federally funded research and development center to conduct the study under paragraph (1).
 (4)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the findings of the study under paragraph (1).
 (e)DefinitionsIn this section: (1)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(16) of title 10, United States Code.
 (2)LandlordThe term landlord means an eligible entity or lessor who owns, manages, or is otherwise responsible for a housing unit under a privatized military housing contract.
 (3)Privatized military housingThe term privatized military housing means housing provided under subchapter IV of chapter 169 of title 10, United States Code. (4)Privatized military housing contractThe term privatized military housing contract means a ground lease and all associated documentation between the Secretary of a military department and a landlord to provide privatized military housing.
				